Porter, J.,
delivered the opinion of the court.
A rule has been taken, on the judge of the Parish Court, to show cause, why he should not affix his signature to two bills of exception taken on the trial in the court below.
The judge has shown, for cause, that he never refused to sign a bill of exceptions in this, or any other case; that it is true, he refused to charge the jury according to the wishes of the defendant, but that, on his refusal to do so, no application was made to him to give his opinion in writing, as provided by the 517th article of the Code of Practice; nor was any bill of exceptions exhibited to him, as provided by 488//¿ and 4&9tk articles of said Code.
It is shown that, after the evidence was gone through, and the arguments of counsel closed, the defendant submitted to *20the court two motions for instructions to the iury, both of which were refused by the court. Whereupon, the counsel handed the said motions, in writing, to the cleric, and were by him retained.
whointendsto except ought to state clearly at the time of trial do ™tentior‘to
Worthington, for appellant. Euslis, for appellee.
According to the practice of the common law courts, it is sufficient, if the substance of the exception be reduced to writing during the trial, and it may be drawn out formally and signed after- Such was the course pursued in this state previous to the Code of Practice. Whether the provisions of that work do not still permit the same practice, need not be inquired into. For in all systems of law which recognize m0(ie of proceeding, the party ought to state clearly, at the time of trial, that he intends to except. The reasons for r requiring him to do so are obvious, and need not be stated. In the instance before us, the party did not express such intention ; he says, indeed, he contemplated doing so, and it is probable .he did. But the communication of that intention-, in our opinion, comes too late.
Let the rule be discharged.